     Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 1 of 12 Page ID #:58



                                                        t'I   r.: _   ~~':T ~~   T
 1   TRACY L. WILKISON
     Acting United States 1~ttorney                   JUL ~' U 2~2~
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
                                               ~F~Tw~~~i~~ 1 ~. CAUFo~ !A
3    Chief, Criminal Division                                       ~-,tP~,;v
     MACK E. JENKINS (Cal. Bar No. 242101)     ~-~-~~~
 4   Assistant United States Attorney
     Chief, Public Corruption and Civil Rights Section
 5        1500 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2091
 7        Facsimile: (213) 894-3646
          E-mail:    mack.jenkins@usdoj.gov
8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                 No. CR 2:21-MJ-3402

13              Plaintiff,                     GOVERNMENT'S NOTICE OF REQUEST FOR
                                               DETENTION; EXHIBIT A
14                    v.

15   THOMAS JOSEPH BARRACK,

16              Defendant.

17

18         Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant, attaches a

20   Detention Letter from the Eastern District of New Yorkl, and gives

21   notice of the following material factors:

22        1.    Temporary 10-day Detention Requested (§ 3142(d)) on the

23              following grounds:

24        ❑    a.   present offense committed while defendant was on release

25                  pending (felony trial),

26

27

28
          1 Attached as Exhibit A.
     Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 2 of 12 Page ID #:59




 1             b.    defendant is an alien not lawfully admitted for

 2                   permanent residence; and

 3

 4             c.    defendant may flee; or

 5        ❑    d.    pose a danger to another or the community.

 6        2.    Pretrial Detention Requested (§ 3142(e)) because no

 7              condition or combination of conditions will reasonably

 8              assure:

 9              a.    the appearance of the defendant as required;

10              b.    safety of any other person and the community.

11    ❑   3.    Detention Requested Pending Supervised Release/Probation

12              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

13              ~ 3143(a)):

14              a.    defendant cannot establish by clear and convincing

15                    evidence that he/she will not pose a danger to any

16                    other person or to the community;

17              b.    defendant cannot establish by clear and convincing

18                    evidence that he/she will not flee.

19        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

20              ~ 3142(e)):

21              a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

22                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or

23                    greater maximum penalty (presumption of danger to

24                    community and flight risk);

25        ❑     b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

26                    2332b(g)(5)(B) with 10-year or greater maximum penalty

27                    (presumption of danger to community and flight risk);

28

                                         2
     Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 3 of 12 Page ID #:60




 1             c.    offense involving a minor victim under 18 U.S.C.

 2                   §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 3                   2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

 4                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 5                   to community and flight risk);

 6             d.    defendant currently charged with an offense described

 7                   in paragraph 5a - 5e below, AND defendant was

 8                   previously convicted of an offense described in

 9                   paragraph 5a - 5e below (whether Federal or

10                   State/local), AND that previous offense was committed

11                   while defendant was on release pending trial, AND the

12                   current offense was committed within five years of

13                   conviction or release from prison on the above-

14                   described previous conviction (presumption of danger to

15                   community).

16        5.   Government Is Entitled to Detention Hearing Under ~ 3142(f)

17             If the Case Involves:

18             a.    a crime of violence (as defined in 18 U.S.C.

19                   § 3156(a)(4)), a violation of 18 U.S.C. § 1591, or

20                   Federal crime of terrorism (as defined in 18 U.S.C.

21                   ~ 2332b(g)(5)(B)) for which maximum sentence is 10

22                   years' imprisonment or more;

23        ❑    b.    an offense for which maximum sentence is life

24                   imprisonment or death;

25             c.    Title 21 or MDLEA offense for which maximum sentence is

26                   10 years' imprisonment or more;

27

28

                                         3
     Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 4 of 12 Page ID #:61




1               d.   any felony if defendant has two or more convictions for

2                    a crime set forth in a-c above or for an offense under

3                    state or local law that would qualify under a, b, or c

 4                   if federal jurisdiction were present, or a combination

5                     or such offenses;

6               e.    any felony not otherwise a crime of violence that

7                     involves a minor victim or the possession or use of a

8                    firearm or destructive device (as defined in 18 U.S.C.

9                    § 921), or any other dangerous weapon, or involves a

10                   failure to register under 18 U.S.C. ~ 2250;

11              f.    serious risk defendant will flee;

12              g.    serious risk defendant will (obstruct or attempt to

13                    obstruct justice) or (threaten, injure, or intimidate

14                    prospective witness or juror, or attempt to do so).

15    ❑   6.    Government requests continuance of            days for detention

16              hearing under § 3142(f) and based upon the following

17              reason(s):

18

19

20

21

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                          4
     Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 5 of 12 Page ID #:62




 1   ❑    7.   Good cause for continuance in excess of three days exists in

 2             that:

 3

 4

 5

 6

 7

 8    Dated: July 20, 2021               Respectfully submitted,

 9                                       TRACY L. WILKISON
                                         Acting United States Attorney
10
                                         SCOTT M. GARRINGER
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12

13
                                         MACE.       INS
14                                       Assi taut United States Attorney

15                                       Attorne~for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 6 of 12 Page ID #:63
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 7 of 12 Page ID #:64

         /~~~ii_~
   ~,~                                               U.S. Department of Justice
    ~,
 . '~,
 :                  ~~
                                                     United States Attorney
                                                     Eastern District ofNew York
SPN:HDM/RCH/NDR                                      271 Cadman Plaza East
F. #2018801309                                       Brooklyn, New York 11201


                                                     July 20, 2021

By ECF

The Honorable Patricia Donahue
United States Magistrate Judge
Central District of California
255 East Temple Street
Los Angeles, California 90012

                    Re:   United States v. Thomas Joseph Barrack
                          Criminal Docket No. 21-371 BMC)(E.D.N.Y.)

Dear Judge Donahue:

                The government respectfully submits this letter to request that the Court order the
defendant Thomas Joseph Barrack removed in custody to the Eastern District of New York. A
grand jury has returned an indictment charging the defendant with acting as an unregistered
foreign agent of the United Arab Emirates("UAE"), conspiring with others to act as an
unregistered foreign agent, obstruction ofjustice, and making false statements to special agents
of the Federal Bureau of Investigation ("FBI"). As set forth more fully below, the defendant, an
extremely wealthy and powerful individual with substantial ties to Lebanon, the UAE,and the
Kingdom of Saudi Arabia("KSA"), poses a serious flight risk based upon:(1)the seriousness of
the charged offenses and the overwhelming evidence of his guilt;(2)the defendant's vast
financial resources and access to a private aircraft on which he regularly travels internationally;
and (3)the defendant's deep and longstanding ties to countries that do not have extradition
treaties with the United States. See 18 U.S.C. § 3142.

                 Once in the Eastern District of New York, the defendant will receive a full bail
hearing, at which time the defendant may attempt to propose a combination of conditions of
release that, if imposed, would reasonably assure the defendant's continued appearance at future
court proceedings. In the government's view, however, any such combination of conditions
would have to include, at a minimum, disclosure of the full scope of the defendant's foreign ties
and assets; multiple appropriate domestic sureties; the posting of substantial and meaningful
assets, including personal assets of those domestic sureties; GPS location monitoring; and strict
temporal and geographic limits on the defendant's movement, including surrender of all
passports and a bar on the defendant's access to his(or any other) private aircraft. In the event
that the defendant were to propose such a combination of conditions of release, the government,
the United States Pretrial Services Agency ("Pretrial Services"), and, ultimately, United States
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 8 of 12 Page ID #:65




District Judge Brian M. Cogan would need time, in advance ofthe defendant's release, to vet the
proposed sureties and assets and to ensure perfection ofthe bond security, and Pretrial Services
would need time to implement GPS location monitoring and travel restrictions. Accordingly, the
government respectfully requests that the Court order the defendant removed in custody to the
Eastern District ofNew York.

    I.     Back round

                On July 16, 2021, a grand jury sitting in the Eastern District of New York
returned aseven-count indictment(the "Indictment') charging the defendant and two
co-defendants with:(i)one count of acting as an unregistered agent of a foreign government, in
violation of Title 18, United States Code, Sections 951(a) and 2; and (ii) one count ofconspiracy
to act as an unregistered agent of a foreign government, in violation of Title 18, United States
Code, Section 371. The defendant was also charged with:(i) one count of obstruction ofjustice,
in violation of Title 18, United States Code, Section 1512(c)(2); and (ii)four counts of making
material false statements, in violation of Title 18, United States Code, Section 1001(a)(2).

                The Indictment charges that between approximately Apri12016 and Apri12018,
the defendant, along with his co-defendants Matthew Grimes("Grimes")and Rashid Sultan
Rashid Al Malik Alshahhi("A1 Malik"), acted in the United States as unregistered agents ofthe
UAE to influence:(1)the foreign policy positions ofthe campaign of a candidate (the
"Candidate") in the 2016 United States Presidential Election (the "Campaign");(2)the incoming
administration ofthe Candidate following the election (the "Administration"); and(3) media
coverage and public perception ofthe UAE and its close ally, the KSA. As part of this covert
foreign influence campaign,the defendant and Al Malik met, variously, with high-level UAE
and KSA leaders on multiple occasions, including in May 2016, August 2016, and December
2016. At the UAE's direction, the defendant downloaded an encrypted communications
platform to a mobile telephone that the defendant and Grimes purchased expressly for the
purpose of communicating directly and securely with the UAE leadership. The defendant
promoted UAE-favored policy positions in the Campaign, in the Administration, and through the
media, at times using specific language provided by UAE leadership. The defendant advised Al
Malik to create a "wish list" of policy achievements that the UAE wanted to occur within the
first 100 days,the first six months,the first year, and the first four years ofthe Administration,
which Al Malik completed after receiving input from UAE leadership. Among other
accomplishments for the UAE's benefit, the defendant:(i) inserted UAE-favored language into
speeches delivered by the Candidate;(ii) directly lobbied the Administration to forego a Camp
David meeting between the State of Qatar ("Qatar"), the KSA,and the UAE during a
multinational blockade of Qatar;(iii) arranged meetings and calls between UAE leaders and
influential members ofthe Campaign and Administration; and (iv) promoted the UAE
leadership, at times based on talking points supplied by the UAE government, in multiple
televised media appearances and an Op-Ed article.




                                                2
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 9 of 12 Page ID #:66




    II.        The Substantial Risk of Flight

          A.      Applicable Law

                 Under the Bail Reform Act, 18 U.S.C. § 3141 et sec ., federal courts are
empowered to order a defendant's detention pending trial upon a determination that the
defendant is either a danger to the community or a risk of flight. 18 U.S.C. § 3142(e)(detention
warranted where "no condition or combination of conditions would reasonably assure the
appearance of the person as required and the safety of any other person and the community"). A
risk of flight need only be established "by a clear preponderance ofthe evidence, not by the
higher standard of clear and convincing evidence." United States v. Motamedi, 767 F.2d 1403,
1406(9th Cir. 1985); United States v. Qazi, No. 17-10478, 2018 WL 841667, at *1 (9th Cir. Feb.
12, 2018)(same); United States v. Ent,629 F.3d 311, 319(2d Cir. 2011)(same); United States
v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987)(same).

              The Bail Reform Act lists the following four factors as relevant to the
determination of whether detention is appropriate:(1)the nature and circumstances ofthe crimes
charged;(2)the weight ofthe evidence against the defendant;(3)the history and characteristics
ofthe defendant; and (4)the seriousness ofthe danger posed by the defendant's release. See 18
U.S.C. § 3142(g).

                Evidentiary rules do not apply at detention hearings, and, among other means,
"the government may proceed in a detention hearing by proffer or hearsay." United States v.
Winsor,785 F.2d 755, 756(9th Cir. 1986); see also 18 U.S.C. § 31420(2); United States v.
LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000)(government entitled to proceed by proffer in
detention hearings). Indeed, 18 U.S.C. § 3142(fl(2)(B) expressly states that the Federal Rules of
Evidence do not apply at bail hearings. See id.("The rules concerning admissibility of evidence
in criminal trials do not apply to the presentation and consideration of information at the
hearing.").

          B.      Discussion

                  1.      The Seriousness ofthe Charged Crimes and the
                          Overwhelming Evidence ofthe Defendant's Guilt

                 The defendant is charged with extremely serious offenses based on conduct that
strikes at the very heart of our democracy. The defendant is alleged to have capitalized on his
position of significant influence as an outside advisor to the Campaign and the Administration
and as a national media figure with regularly televised interviews on major news networks to
further the interests ofthe UAE as directed by senior UAE officials and their intermediaries.
Through the defendant's considerable access and influence, the UAE was able to broadcast its
talking points to a national audience and promote its foreign policy interests with senior United
States government officials.

              As set forth in the Indictment, the defendant not only repeatedly agreed to
promote the UAE's foreign policy interests through his unique access and influence, he also
provided UAE government officials, through Al Malik, with sensitive non-public information


                                                3
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 10 of 12 Page ID #:67




 about developments within the Administration, including information about the positions of
 multiple senior United States government officials with respect to the Qatari blockade conducted
 by the UAE and other Middle Eastern countries. Worse, in his communications with Al Malik,
 the defendant framed his efforts to obtain an official position within the Administration as one
 that would enable him to further advance the interests ofthe UAE,rather than the interests ofthe
 United States. When the defendant sought a position as either U.S. Ambassador to the UAE or
 Special Envoy to the Middle East, he advised Al Malik that any such appointment "would give
 ABU DHABI more power!" Al Malik concurred that, if the defendant successfully obtained an
 appointment to such an official position, it would make the defendant "deliver more" for the
 UAE, making their efforts a "[v]ery effective operation." The defendant agreed.

                The defendant never registered as an agent ofthe UAE,as public disclosure of his
agreement to act at the direction of senior UAE officials would have diminished, if not
eliminated, the access and influence that the UAE sought and valued. Moreover,the evidence
demonstrates that the defendant repeatedly acted to conceal his actions on behalf ofthe UAE and
those of his co-defendants, including Al Malik. Indeed, in June 2017,the defendant completed
and submitted paperwork to the U.S. Department of State in connection with his efforts to secure
an official position in the Administration. In his submissions, the defendant materially
misrepresented his connection to Al Malik, falsely claiming to have had only infrequent contact
with Al Malik and further claiming that he did not know Al Malik's citizenship or whether Al
Malik was affiliated with a foreign government, despite describing Al Malik in private
communications as the UAE's "secret weapon." Further, in his submissions to the U.S.
Department of State, the defendant was required to report any occasions when he had been asked
to provide advice, serve as a consultant, even informally, or otherwise work on behalf of a
foreign government. The defendant failed to disclose his extensive activities on behalf ofthe
UAE.

                 Two years later, in an interview with FBI special agents, the defendant continued
 to try to conceal his actions at the behest ofthe UAE by repeatedly lying during that interview.
 Among other things, the defendant falsely denied:(1) writing a draft of a speech to be delivered
 by the Candidate in May 2016;(2)reviewing a PowerPoint presentation to be delivered to senior
 UAE officials on how to increase the UAE's influence in the United States with his assistance;
(3)agreeing to download a secure messaging application on a dedicated telephone to
 communicate directly with the UAE leadership at its request;(4)agreeing to arrange meetings
 and telephone calls between senior UAE officials and the President-Elect;(5)having a role in a
 senior Administration official's agreement to meet with a senior UAE official; and (6)ever
 having been asked by Al Malik to take steps for the benefit ofthe UAE. The defendant's
 repeated efforts to conceal his conduct reveal not only his consciousness of guilt, but also a
 repeated willingness to disregard the law, even when he learned ofthe government's criminal
 investigation. These characteristics weigh further in favor ofthe defendant's removal in custody
 to the Eastern District of New York.

                Moreover, the evidence ofthe defendants guilt in this case is overwhelming. The
 defendant's actions during the relevant time period are heavily documented and corroborated in
 thousands of emails, text messages, iCloud records, flight records, social media records,
 photographs, video recordings, and other types of evidence, all of which capture his agreement to



                                                4
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 11 of 12 Page ID #:68




take direction from UAE government officials, his activities on their behalf, and his
communications with those UAE government officials and his co-conspirators.

                       The Defendant's Vast Financial Resources
                       and Extensive International Travel

                In addition to the seriousness ofthe charged crimes and the strength ofthe
evidence, the defendant poses a significant risk of flight due to his vast financial resources,
access to private aircraft, and extensive international travel. Specifically, until his resignation in
July 2019, the defendant served as the Executive Chairman of Colony Capital, a global
investment management firm headquartered in Los Angeles with more than $40 billion under
management. Public source reporting has repeatedly covered the defendant's significant
financial holdings. For example, Forbes, a global media company, estimated the defendant's net
worth as of March 26, 2013 at $1 billion. See "#1342 Thomas Barrack," Forbes,
https://www.forbes.com/profile/ thomas-barrack/?sh=f~89ee521c84 (last visited July 19, 2021).
The defendant's vast wealth in the United States is reflected in his ownership of multiple multi-
million dollar residences in the United States and his ready access to a private aircraft, which he
uses frequently.

                The defendant has used his private aircraft to engage in extensive international
travel in recent years. Flight records reflect that, in the past five years, the defendant, using his
private aircraft, has taken more than 75 international trips, or more than 15 per year. If the
defendant were released from custody without the appropriate restrictions in place, he could
easily use his private aircraft to flee the United States.

                In addition, it is the government's understanding that the defendant has not yet
disclosed to Pretrial Services the full extent of his foreign-based assets and property, which
assets could be used not only to facilitate the defendant's flight from prosecution, but also to
allow him to live comfortably as a fugitive for many years to come. In short, there is no doubt
that the defendant's vast financial resources and access to private aircraft give him all the
necessary means to flee from justice, now that he is facing extremely serious criminal charges
supported by overwhelming evidence.

                       The Defendant's Extensive Ties to Countries
                       that Do Not Extradite to the United States

                 Equally concerning are the defendant's significant connections to foreign
countries that do not have extradition treaties with the United States. For example, the defendant
is a citizen of Lebanon, a country that does not have an extradition treaty with the United States,
and he visited Lebanon as recently as July 2020. In addition, the defendant is charged with
acting under the direction or control ofthe most senior leaders ofthe UAE over a course of
years. Notably, the defendant traveled to the UAE as recently as March 2021 via his private
aircraft. The evidence further reflects that, at the direction of the UAE leadership, the defendant
met with and assisted senior leaders ofthe KSA,a close ally ofthe UAE. Neither the UAE nor
the KSA have extradition treaties with the United States. If the defendant were to successfully
flee aboard his private aircraft to either of these two countries, he would potentially have the
assistance of their highest leaders, virtually ensuring that the defendant would never face justice



                                                  5
Case 2:21-mj-03402-DUTY Document 9 Filed 07/20/21 Page 12 of 12 Page ID #:69




 in the United States. Notably, the risk of flight in this case is not merely theoretical: in April
 2018, Al Malik, the defendant's co-defendant who primarily resided in Los Angeles, California
 for years, was interviewed by law enforcement concerning some of the conduct that forms the
 basis for the Indictment. Three days after that interview, Al Malik fled the United States and, to
 date, has not returned.

                 The defendant's connections to the senior leadership of multiple countries that do
 not have extradition treaties with the United States, considered in conjunction with the other bail
 factors, present an unacceptable risk of flight were the defendant to be released prior to his
 removal to the Eastern District of New York.

 III.   Conclusion

                For the reasons set forth above, the government respectfully requests that the
 Court order the defendant Thomas Joseph Barrack be removed in custody to the Eastern District
 of New York.



                                                      Respectfully submitted,

                                                      JACQUELYN M. KASULIS
                                                      Acting United States Attorney

                                               By:     /s/
                                                      Nathan D. Reilly
                                                      Ryan C. Harris
                                                      Samuel P. Nitze
                                                      Hirai D. Mehta
                                                      Assistant U.S. Attorneys
                                                     (718)254-7000
